Citation Nr: 1732893	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-25 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for multiple sclerosis (MS), currently evaluated as 30 percent disabling from June 1, 2011.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

3.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for left foot plantar fasciitis.

5.  Entitlement to an initial compensable rating for right foot plantar fasciitis.

6.  Entitlement to an initial compensable rating for left foot first metatarsal degenerative joint disease.

7.  Entitlement to an initial compensable rating for right foot first metatarsal degenerative joint disease.

8.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to May 2011.  His awards and decorations include a Purple Heart and a Combat Medical Badge (12/22/10 VVA Military Personnel Records (1st & 2nd sets).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the appeal is with the VA RO in Waco, Texas.

In May 2017, the Veteran was scheduled for a hearing before the Board conducted by videoconference, but cancelled the hearing and did not request that it be rescheduled (5/15/17 Correspondence).  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702(e) (2016).

The Board notes that an August 2013 rating decision granted service connection for posttraumatic stress disorder (PTSD) and a panic disorder with agoraphobia and insomnia, assigned an initial 30 percent rating, and tension headaches and a traumatic brain injury (TBI), each assigned initial noncompensable disability ratings.  The Veteran submitted a timely notice of disagreement with the disability ratings and a statement of the case was issued in March 2017 (5/13/14 Correspondence; 3/28/17 Statement of the Case (SOC)).  A substantive appeal is not of record and the matters were not certified for appellate consideration at this time.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's multiple sclerosis has been manifested by subjective complaints of numbness and tingling on the left side of his body without any other individual (ascertainable) manifestations. 

2.  Since the initial grant of service connection, the probative medical and other evidence of record reflects complaints of flare-ups of left knee pain that cause knee stiffness, tenderness, swelling, and limited motion, and affected the Veteran's ability to walk and stand, without a finding of flexion limited to 45 degrees, extension limited to 10 degrees, or instability or subluxation of the left knee.

3.  Since the initial grant of service connection, the probative medical and other evidence of record reflects complaints of flare-ups of right knee pain that cause knee stiffness, tenderness, swelling, and limited motion, and affected the Veteran's ability to walk and stand, without a finding of flexion limited to 45 degrees, extension limited to 10 degrees, or instability or subluxation of the right knee.

4.  Since the initial grant of service connection, the Veteran's left foot plantar fasciitis has been manifested by moderate impairment with complaints of pain and tenderness after physical activity, including walking and standing; moderately severe impairment is not shown. 

5.  Since the initial grant of service connection, the Veteran's right foot plantar fasciitis has been manifested by moderate impairment with complaints of pain and tenderness after physical activity, including walking and standing; moderately severe impairment is not shown. 

6.  Since the initial grant of service connection, the Veteran's left foot first metatarsal degenerative joint disease has been manifested by X-ray evidence of degenerative joint disease, with complaints of pain and tenderness after physical activity, including walking and standing.

7.  Since the initial grant of service connection, the Veteran's right foot first metatarsal degenerative joint disease has been manifested by X-ray evidence of degenerative joint disease, with complaints of pain and tenderness after physical activity, including walking and standing.

8.  Since the initial grant of service connection, the weight of the probative medical and other evidence is against a finding that the Veteran has a penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for MS are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2016).

2.  The criteria for an initial 10 percent rating, but not higher, for left knee patellofemoral syndrome are met since June 1, 2011.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2016).

3.  The criteria for an initial 10 percent rating, but not higher, for right knee patellofemoral syndrome are met since June 1, 2011.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.

4.  The criteria for an initial 10 percent rating, but not higher, for left foot plantar fasciitis are met from June 1, 2011.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

5.  Resolving doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but not higher, for right foot plantar fasciitis are met from June 1, 2011.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.

6.  The criteria for an initial 10 percent rating, but not higher, for left foot first metatarsal degenerative joint disease are met from June 1, 2011.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

7.  The criteria for an initial 10 percent rating, but not higher, for right foot first metatarsal degenerative joint disease are met from June 1, 2011.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

8.  The criteria for an initial compensable rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran's increased rating appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained to the extent available.  His electronic file includes service treatment records dated from October 2007.  He has not identified any relevant post service VA or non-VA medical records.  The Veteran underwent pre-discharge VA examinations in January 2011, and the examination reports are of record.

In September 2013, the Veteran requested to be scheduled for new VA examinations in conjunction with his claims (9/19/13 VA 9 Appeal to Board of Appeals).  VA examinations scheduled in April 2015 were cancelled because he was out of town for an undetermined amount of time (4/6/15 C&P Exam).  

The Veteran contacted the Agency of Original Jurisdiction (AOJ) in June 2015 to explain that he was out of the country and unable to attended the earlier scheduled exams and request that new exams be scheduled between July 10 and 14, 2015, when he returned to the United States (6/12/15 VA 21-0820 Report of Contact).  

In August 2015, the AOJ contacted the Veteran to verify his mailing address and ask about his attending new VA exams, that he was unable to do as he was in Kazakhstan (8/26/15 VA 21-0820 Report of Contact).  An August 2015 supplemental statement of the case (SSOC) notes that the AOJ has "no say over the scheduling of" VA examinations (8/26/15 Supplemental Statement of the Case (SSOC), pages 5-6).  

In December 2016, the AOJ tried to contact the Veteran by telephone to reschedule the VA examinations but his voicemail message indicated that he was not accepting calls at that time (12/5/16 VA 21-0820 Report of Contact; 12/16/16 VA 21-0820 Report of Contact).  A December 2016 letter, sent to the Veteran's address of record, advised him of the AOJ's efforts to contact him and requested that he contact VA if he returned to the United States in order to schedule his VA examinations (12/16/16 Correspondence).

There is no indication in the record that the December 2016 letter requesting that the Veteran contact the AOJ to reschedule the VA examinations was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

In his May 2017 message cancelling his hearing before the Board, the Veteran said that he would be traveling to the United States on the hearing date (5/15/17 VBMS Correspondence).  He did not indicate that he was available for new VA examinations.  The Veteran asked that the Board take into consideration any and all documents already provided and consider arguments he previously provided. 

The United States Court of Veterans Affairs (Court) held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

Accordingly, the Board will proceed to the merits of the appeal.

I. Facts and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

In September 2013, the Veteran said that he did "not feel I should have to attend numerous medical appointments to prove a medical condition that has already been documented nor do I think I should be penalized because I had 15 years of medical documentation in my records that the Army supposedly lost" (9/19/13 VA 9 Appeal to Board of Appeals).  

The Board notes that the Veteran does not need to "prove" the existence of any of his service-connected disabilities.  Service connection has been established for multiple disabilities, to include those addressed in this decision.  The Board finds it unfortunate that some of his service treatment records are unavailable, although records dating from 2007 are in his electronic file.  Nevertheless, the Board notes that, where an increase in the level of a service-connected disability is at issue, as in the Veteran's appeal, the primary concern is the present level of disability (emphasis added).  Francisco, 7 Vet. App. at 58.  It is to the Veteran's advantage to provide the Board with his most recent medical records and examination reports to accurately assess the current severity and all manifestations of his disabilities on appeal.

Multiple Sclerosis 

Contentions

The Veteran asserts that, because of MS, he was forced to take injectable medication for the rest of my life, had paresthesia (numbness, tingling) of the left side of his body, and experienced added daily mental stress (2/12/13 Notice of Disagreement).

The Veteran reports that his first onset of MS was in Iraq in 2007 after which he was treated with weekly injections of Avonex, that required refrigeration and limited him for employment and travel (9/19/13 VA 9 Appeal to Board of Appeals).  He had a numb tingling ( paresthesia ) on the 1eft side of his body from his head to his toes including his arm and leg.  This was a very aggravating condition that made him feel mentally unhealthy.  The Veteran notes that there was documentation to support this in his medical and mental health records.  He also had daily headaches that he believed were related to his MS disability.  The Veteran believed his disability warranted a 60 percent rating as it affected his daily life and employability.

Rating Criteria

Multiple sclerosis is rated under Diagnostic Code 8018.  38 C.F.R. § 4.124a.  The minimum rating for this disorder is 30 percent.  Id.  In order to warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  The Note corresponding to the diagnostic criteria states the following: It is required for the minimum ratings for residuals under Diagnostic Codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, are to be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.

With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental, function.  See 38 C.F.R. § 4.124a.  For special consideration are psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbance of gait, tremors, visceral manifestations, etc.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 (2016).  If a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See e.g., Esteban v. Brown, 6 Vet. App. 259 (1994).

Analysis

Service treatment records discuss the Veteran's treatment for a demyelination disease (MS) with Avonex since 2007 (12/2/10 VVA Service Treatment Records (1st set), page 40).

The Veteran underwent a VA pre-discharge examination in January 2011 (3/14/11 VVA C&P Exam-General Medicine).  He gave a history of being diagnosed with MS in October 2007.  The Veteran denied burning sensations and had numbness and tingling on the left side of his body.  He did not experience weakness or paralysis and did not receive treatment for his symptoms that occurred constantly.  The Veteran experienced difficulty buttoning clothing, picking up small items with his hand, and walking on uneven ground.  He was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, and push a lawn mower.  The Veteran was unable to garden, due to knee pain and swelling.  His usual occupation was US Army medic, and he was currently doing that job.  

The Veteran had mood swings, irritability, frequent constipation for which he used Metamucil and Docusate, and a urinary urgency problem.  He had frequency and urinated 10 to 15 times at intervals of 45 minutes to 2 hours.  The Veteran had nocturia, and urinated 3 to 4 times at intervals of 1.5 hours to 2 hours.  He denied having dysuria, hesitancy/ difficulty starting a stream, a weak/ intermittent stream, to strain to urinate, hematuria, dribbling and urethral discharge.  The Veteran did not experience urinary leakage or incontinence.  He did not have a history of urinary tract infections, obstructive voiding, urinary tract stones, renal failure or renal dysfunction, acute nephritis, or hydronephrosis.

On examination, the Veteran was observed to be well-developed and well-nourished and in no acute distress with no signs of malaise present.  There was no evidence of hand tremor or right or left upper or lower extremity edema.  There was no generalized muscle weakness, wasting, or atrophy.  Examination of his muscles revealed normal findings, with no paralysis, weakness, or loss of tone, and no fasciculations, rigidity, and spasticity was noted.  

Neurological examination revealed coordination and cranial nerves, I-XII, were within normal limits.  Motor function was also within normal limits, sensory findings were intact, and reflexes were 2+ in the upper and lower extremities and abdomen.  The examiner found no peripheral nerve involvement evident during the examination.  Cerebellar function was intact and there was no nystagmus.  

The examiner stated that the Veteran did not have paralysis, speech problems, vision problems, and joint or dexterity problems.  The Veteran's autonomic nervous system was within normal limits, with no hyperhidrosis, heat intolerance, or orthostatic hypotension.  For the Veteran's claimed condition of MS, the subjective factors were numbness and tingling of the left side of body. The objective factors were a positive magnetic resonance image (MRI) and use of prescribed treatment Interferon.

Here, the only reported residual of the Veteran's service-connected MS is the numbness and tingling of the left side of his body.  The VA examiner expressly stated that the Veteran did not have paralysis, speech or vision problems, or joint or dexterity problems.  The Veteran reported having a urinary urgency problem, with daytime intervals of 45 minutes to 2 hours and nocturia 3 to 4 times with intervals of 1.5 to 2 hours.  On examination, the examiner reported that there was no bladder functional impairment.  Significantly, the examiner did not find that urinary frequency, or frequent constipation, was a MS residual.  See e.g., 38 C.F.R. § 4.115a (2016).  Such findings are commensurate with the currently assigned 30 percent rating under Diagnostic Code 8018.

The Veteran was also diagnosed with bilateral vitreous floaters that were not aggravated by his MS, according to a January 2011 VA pre-discharge ophthalmology examination report (3/14/11 VVA C&P Exam Ophthalmology)

During the January 2011 VA examination, the Veteran reported having headaches, mood swings, and irritability.  The August 2013 rating decision granted service connection for PTSD, assigned an initial 30 percent rating, and tension headaches and TBI, each assigned noncompensable ratings, that are not the subject of this appeal.  

Here, the totality of the current medical and other evidence of record does not demonstrate that it is more beneficial to the Veteran to separately rate each manifestation of his service-connected multiple sclerosis- as he does not presently have any separately ratable (ascertainable) manifestations that would exceed the currently assigned 30 percent.

The Veteran asserted that his MS affected his employability but provided no evidence to support this contention.  Rather the evidence shows he has been employed throughout the appeal period.  See e.g., 5/15/17 VBMS Correspondence (noting that the Veteran was working overseas).

The Board finds that the probative medical and other evidence of record weighs against the assignment of an initial disability rating in excess of 30 percent for multiple sclerosis.  The evidence is not evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Left and Right Knee, Foot, and Great Toe, Disabilities

Legal Criteria

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011); Southall-Norman v. McDonald, 28 Vet. App. 346, 54 (2016) (concluding that § 4.59 was potentially applicable to a claim for a compensable evaluation for a bilateral foot disability because the record before the Board contained "competing evidence" as to whether the veteran's foot was painful on motion)

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App. at 32, 33, 43.  

Diagnostic Code 5003, that evaluates degenerative arthritis established by X-ray findings, will be rated based on the degree of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Id.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Left and Right Knee Patellofemoral Syndrome.

Contentions

The Veteran contends that he has pain and crepitus in both knees on a daily basis (2/12/13 Notice of Disagreement).  He was told he had osteoarthritis of his knees and was unsure why it was evaluated as patellofemoral syndrome.  His service treatment records were lost in 2005 that caused him to lose 15 years of his medical history.

Because of his lost service treatment records, the Veteran did not believe an accurate assessment was made regarding his bilateral knee disabilities (9/19/13 VA 9 Appeal to Board of Appeals).  He had bilateral knee problems for more than 
20 years and was told by Army doctors that he had osteoarthritis, degenerative joints, and patellofemoral pain syndrome.  His knee disability affected his daily living.

Rating Criteria

The Veteran's knee disabilities are rated under Diagnostic Code 5260 that evaluates knee flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of knee flexion to 
60 degrees is evaluated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  If flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  Id.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of knee extension to 
5 degrees is evaluated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  If extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  Id.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  Id.  

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04.  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.  

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97.  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

The knee is considered a major joint.  38 C.F.R. § 4.45 (f) (2016).  Normal range of motion of the leg is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71a, Plate II (2016).

Analysis

The January 2011 VA general medicine examination report includes the Veteran's medical history of knee disability that was diagnosed 16 years earlier.  The Veteran had pain with physical activity, and complained of stiffness, swelling, tenderness, and pain.  He denied weakness, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  

The Veteran had flare-ups of knee pain as often as 7 times a week and each time lasted 24 hours.  He rated his knee pain as a 5 out of 10 on a scale of 1 to 10.  Flare-ups were caused by physical activity and occurred spontaneously.  They were alleviated by rest and Motrin and Naproxen.  During a flare-up, the Veteran experienced functional impairment, described as pain, stiffness, swelling, and limitation of motion of the joint, described as limited range of motion.  He had pain with prolonged standing and walking.  The Veteran had left knee surgery in 1983 (prior to entering service).  He had no periods of incapacitation and his overall functional limitation was limited physical activity due to left knee pain.

On examination, the Veteran had normal posture and gait and did not use an assistive device.  There was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement in the right and left knees.  There was crepitus and grinding in the left and right knees, with no genu recurvatum, locking, or pain, and no ankylosis.  Range of motion of the left and right knees was from 0 to 
140 degrees, and was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  Right and left knee medial, lateral, and collateral ligaments were within normal limits.

X-rays of the Veteran's left and right knees taken in January 2011 were within normal limits.  

The diagnosis was patellofemoral syndrome, status post left knee injury.  The subjective factors were bilateral knee pain and tenderness with increased physical activity, and the objective factors were crepitus and grinding knees on examination.

In light of the ranges of motion, noted above, the Veteran does not meet the criteria for even a minimal compensable evaluation for his service-connected left and right knee disabilities under Diagnostic Codes 5260 or 5261.  

X-rays of the Veteran's knees were within normal limits without evidence of arthritis.  Thus, a separate compensable rating under Diagnostic Code 5003 is not warranted.  

However, the Veteran reported flare-ups of knee pain, that he rated as a 5 out of 10, as often as 7 times a week, and each time lasted 24 hours, and caused pain, stiffness, swelling and limited joint motion that caused difficulty with prolonged standing and walking.  Given the Veteran's reported pain, weakness, and discomfort, and resolving doubt in his favor, initial 10 percent ratings, may be assigned for his left and right knee disabilities.  38 C.F.R. § 4.59; see Mitchell, DeLuca, Burton.  However, objective evidence of dysfunction is not sufficient to assign a higher rating.

The Veteran has not reported knee locking or instability, and the January 2011 VA examiner reported no clinical finding of instability or locking.  Thus, neither a higher rating nor a separate 10 percent rating for instability is warranted.  See VAOPGCPREC 23-97.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right and left knee disabilities are contemplated in the currently assigned 10 percent ratings for painful limited knee motion.  Even with consideration of the January 2011 VA examiner's note to the effect that pain and tenderness increased with physical activity, there is no indication that pain, due to disability of the right and left knees, caused functional loss greater than that contemplated by the 10 percent ratings assigned herein for painful knee motion.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

As such, 10 percent ratings are assigned for the Veteran's right and left knee disabilities since the initial grant of service connection on June 1, 2011.  The benefit of the doubt has been resolved in his favor to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Left and Right Foot Plantar Fasciitis

Contentions

The Veteran contends that his foot disability is a recurring condition that he dealt with for years and caused a disruption in his life because of the pain associated with it (2/12/13 Notice of Disagreement).  When the condition was aggravated, it was very painful and affected his mobility and daily life (9/19/13 VA 9 Appeal to Board of Appeals).  He believed a combined 10 percent rating was warranted for the foot disability.

Rating Criteria

The Veteran's service-connected left and right foot plantar fasciitis disability is rated under Diagnostic Code 5284, other foot injuries.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63 (2016). 

Under 38 C.F.R. 4.63, what constitutes loss of use of a foot includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, equally well served by amputation. 

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's right and left foot disability involves his complaints of painful motion.  See e.g., Veteran's September 2013 substantive appeal and January 2011 VA examination report (noting Veteran's complaints of pain and stiffness with walking and standing).


Analysis

The January 2011 VA general medicine examination report reflects the Veteran's history of having plantar fasciitis for six years.  He had bilateral foot pain that occurred once a month and lasted two weeks.  The Veteran had localized pain that was aching, sharp, and cramping, and that he rated the pain as 8 out of 10.  Pain was exacerbated by physical activity and came on spontaneously.  It was relieved by rest, ice, Motrin and Naproxen.  With pain, the Veteran was able to function with medication.  At rest, he had pain and stiffness with no weakness, fatigue, or swelling.  With walking and standing, he had pain and stiffness with no weakness, swelling, or fatigue.  His functional impairment was painful flare-ups and difficulty walking. 

Examination revealed no ankle deformity, and there was no ankle instability, guarding of movement, or malalignment.  Range of motion of the Veteran's ankles was dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees, that was considered within normal limits.  Joint function was not additionally limited by pain, weakness, fatigue, lack of endurance or incoordination after repetitive use.

The Veteran's feet showed bilateral plantar fasciitis.  There was no tenderness, painful motion, weakness, edema, redness, instability, atrophy, or disturbed circulation.  

Palpation of the plantar surface of the Veteran's left and right feet revealed slight tenderness.  Weight bearing exam of the Achilles tendon revealed normal alignment of the Achilles tendon on the right and left while the Veteran was weight-bearing.  

Non-weightbearing exam of the Achilles tendon revealed normal Achilles tendon alignment on the right and left while the Veteran was non-weight bearing.  Pes planus, pes cavus, and hammer toes were not present on examination of the Veteran's feet.  Morton's metatarsalgia was not present.  There was no hallux valgus present.  Hallux rigidus was not present.  The Veteran did not have any limitation with standing and walking.  He required shoe inserts.  He did not require orthopedic shoes, corrective shoes, arch supports, foot supports, and build-up of the shoes.  His symptoms and pain were not relieved by the previously noted corrective shoe wear.

The diagnosis was bilateral plantar fasciitis.  The subjective factors were bilateral plantar pain and tenderness aggravated with physical activity, and the objective factors were tenderness on palpation of the bilateral feet on examination and use of shoe inserts.

The Board finds the evidence of record shows that the Veteran's left and right foot plantar fasciitis more nearly approximates ratings of 10 percent for "moderate" symptoms since the initial grant of service connection.  He predominately complained of bilateral foot pain resulting in decreased mobility.  In particular, during his January 2011 VA examination, he reported the overall functional impairment from this condition as pain and tenderness after prolonged walking and standing.  However, examination of the feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities or any unusual shoe wear pattern.  Examination of the feet also did not reveal any edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity.  The Board finds that the Veteran's symptoms are more nearly approximated by moderate disability.  The record does not reflect that his left and right foot disabilities are manifested by moderately severe or severe symptoms.  Accordingly, initial ratings in excess of 10 percent are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  There is no evidence pes planus, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, hallux rigidus, or another foot disability that warrants a higher rating.

The Board finds that the Veteran has functional impairment/loss, to include from pain.  38 C.F.R. § 4.40, 4.45.  The Board acknowledges the Veteran's lay reports of symptomatology such as decreased mobility, some trouble with physical activity, and difficulty with pain and tenderness following prolonged walking and standing. However, neither the lay nor medical evidence reflects symptoms that more nearly approximate the next higher ratings.  Indeed, the Veteran had normal Achilles tendon alignment on the right and left while the Veteran was non-weight bearing.  Additionally, although he used shoe inserts, the Veteran did not have any limitation with standing and walking.

As such, since June 1, 2011, initial ratings of 10 percent, but no higher, are warranted for the Veteran's left and right foot plantar fasciitis.  The benefit of the doubt has been resolved in the Veteran's favor to this extent.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left and Right Foot First Metatarsal Degenerative Joint Disease

Contentions

The Veteran reports that he had surgery on both feet because of this condition and. continued to have daily bilateral foot pain (2/12/13 Notice of Disagreement).

The Veteran notes that he had surgery for both his left and right metatarsals (9/19/13 VA 9 Appeal to Board of Appeals).  A podiatrist advised that the surgery could help or worsen his left foot condition or leave it unchanged after the procedure.  After surgery, his left foot became infected and the Veteran believed that this affected the surgical outcome.  The Veteran had daily foot pain with limited range of motion of both metatarsals.  He believed a combined rating of 
20 percent was warranted.

Rating Criteria

The Veteran's left foot first metatarsal degenerative joint disease is rated under Diagnostic Code 5003, and his right foot first metatarsal degenerative joint disease is rated under Diagnostic Coded 5003-5280.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code above, for the right foot, may be read to indicate that arthritis (degenerative joint disease) (Diagnostic Code 5003) is the service-connected disorder, and is rated based on disability associated with unilateral hallux valgus under Diagnostic Code 5280.

As noted, Diagnostic Code 5003 evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Id.

A 10 percent rating is assigned for unilateral hallux valgus, when operated with resection of the metatarsal head or if severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Analysis

The January 2011 VA general medical examination report reflects the Veteran's history of bilateral great toe pain for ten years.  He had constant bilateral great toe pain, that he rated a 7 out of 10 on the pain scale, that was exacerbated by physical activity and relieved by rest, and Motrin and Naproxen.  At rest and with walking and standing, the Veteran had pain and stiffness.  He denied swelling, weakness or fatigue.  The Veteran reported left foot surgery in August 2010, with residual pain and limited motion.  His functional impairment was difficulty performing prolonged physical activity, including jumping and running.

On examination, there was active motion in the Veteran's 1st metatarsophalangeal joint area of his right and left great toes. There was no hallux valgus or hallux rigidus, or hammer toes.  As noted, he did not use an assistive device for ambulation.  Non-weight bearing X-rays of his right foot were abnormal, and showed mild to moderate degenerative changes in the 1st metatarsophalangeal joint area, medial aspect of the distal interphalangeal joint area of the right great toe.  Non-weight bearing X-rays of his left foot were abnormal and showed mild degenerative changes to the 1st metatarsophalangeal joint area.

The diagnosis was degenerative joint disease, bilateral first metatarsophalangeal joints.  The subjective factors were bilateral great toe pain and tenderness increased with prolonged periods of walking and standing, and the objective factors were positive X-rays.

Here, there is no medical evidence of hallux valgus, thus a 10 percent rating is not warranted for the right or the left foot under Diagnostic Code 5280.

But, the medical evidence includes X-rays of mild to moderate degenerative changes in the Veteran's left and right first metatarsophalangeal joints.  There was no limited great toe motion, but he reported subjective complaints of bilateral toe pain and tenderness that increased with prolonged periods of walking and standing.  Such functional impairment, in light of X-ray evidence of degenerative joint disease of the great toes, warrants a 10 percent rating for the left and right great toe disabilities.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003.  

The Board finds that the Veteran has functional impairment/loss, to include from pain and stiffness.  38 C.F.R. § 4.40, 4.45.  The Board acknowledges the Veteran's lay reports of symptomatology such as decreased mobility, some trouble with physical activity, and difficulty with pain and tenderness following prolonged walking and standing.  However, neither the lay nor medical evidence reflects symptoms required to warrant the next higher ratings.

As such, initial 10 percent ratings, but not higher, are granted for the Veteran's left and right first metatarsal degenerative joint disease since June 1, 2011.  The benefit of the doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b).


Erectile Dysfunction

Contentions

The Veteran contends that a compensable rating is warranted for his erectile dysfunction as it caused him a lot of mental anguish and was one of the reasons for his recent divorce (2/12/13 Notice of Disagreement; (9/19/13 VA 9 Appeal to Board of Appeals).  He maintains that the disability should have been rated as low libido.  The disability affected his future relationships and self-esteem, was documented in his mental health records, and warranted a 10 percent rating.

Rating Criteria

The Veteran's erectile dysfunction is rated on the basis of penile deformity.  With loss of erectile power, penile deformity is rated as 20 percent disabling.  38 C.F.R. § 4.115b; Diagnostic Code 7522.

Analysis

The January 2011 VA examiner reported the Veteran's account of first noticing his erectile dysfunction after his return from Iraq in November 2007.  He was recovering from TBI and his erectile problem never normalized.  The Veteran did not sustain any trauma to his genitals or genitourinary system.  He reported being diagnosed with erectile dysfunction in 2010.  His symptom was low libido that he attributed to the most likely cause to his erectile dysfunction.  Vaginal penetration was possible, and he was undergoing treatment with Levitra that he believed aided his ability to have intercourse.  The Levitra helped but caused severe headache and he only used it once.  The Veteran had low libido since his return from Iraq in November 2007 and had sexual intercourse 3 times since November 2007.

The Veteran's penis was normal on genital examination.  There was no deformity, mass, or tenderness.  The scrotum was normal.  He had a varicocele present on the left side.  Examination of the right and left testicles, revealed well developed, well descended testis, with no moss, atrophy, and tenderness, that were normal in size and consistence, with normal seminal vesicle and epididymis.  The examiner diagnosed erectile dysfunction, with subjective factors of an inability to achieve or maintain an erection and objective factor was the use of prescribed medication - Levitra.

The Veteran has impotence, but there is no competent objective medical evidence of penile deformity for which an initial compensable evaluation could be awarded.  38 C.F.R. § 4.31.  In this regard, the 2011 VA examination report reflects that his penis examation was normal and there was no deformity, no masses nor tenderness.  Additionally, the Veteran's scrotum was normal.  The Board notes that the Veteran's low libido and mental health difficulty associated with his erectile dysfunction are considered part and parcel of the rating for his service-connected PTSD disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

As the requirements for a compensable evaluation have not been demonstrated, a compensable evaluation is not warranted.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

All Disabilities

The Board finds that at no time since the Veteran filed his most recent claim for service connection for multiple sclerosis, left and right knee, plantar fasciitis, and first metatarsal degenerative joint disease disabilities, and erectile dysfunction, have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.  

The manifestations of the Veteran's MS disability include numbness and tingling of the left side, the manifestations of his knee, foot, and great toe disabilities include pain, tenderness, stiffness, and limited motion, and the manifestation of his erectile dysfunction includes impotence.  The rating schedule contemplates these symptoms.  These manifestations are contemplated in the relevant rating criteria.  Diagnostic Codes 8018, 5284, 5003, 5260, 6261, 7522.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.


ORDER

An initial rating higher than 30 percent for multiple sclerosis is denied.

An initial 10 percent rating, but no higher, for left knee patellofemoral syndrome is granted from June 1, 2011.

An initial 10 percent rating, but no higher, for right knee patellofemoral syndrome is granted from June 1, 2011.

An initial 10 percent rating, but no higher, for left foot plantar fasciitis is granted from June 1, 2011.

An initial 10 percent rating, but no higher, for right foot plantar fasciitis is granted from June 1, 2011.

An initial 10 percent rating, but no higher, for left foot first metatarsal degenerative joint disease is granted from June 1, 2011.

An initial 10 percent rating, but no higher, for right foot first metatarsal degenerative joint disease is granted from June 1, 2011.

An initial compensable rating for erectile dysfunction is dened.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


